     Case 4:21-cv-01641 Document 8 Filed on 05/19/21 in TXSD Page 1 of 8
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                              May 19, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                HOUSTON DIVISION

QUINTIN PHILLIPPE JONES,                         §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §   CIVIL ACTION NO. 21-CV-1641
                                                 §
DAVID GUTIERREZ, et al.,                         §
                                                 §
         Defendants.                             §

                            MEMORANDUM AND ORDER

        The State of Texas plans to execute Quintin Phillippe Jones by lethal injection

tonight, May 19, 2021. A Texas jury convicted Jones of capital murder in 2001. After a

separate punishment hearing, he was sentenced to death. Jones has challenged his capital

conviction and death sentence in both federal and state court. On Jones’ petition, the Texas

Board of Pardons and Paroles (“the Board”) voted against recommending commutation of

his sentence yesterday, May 18, 2021.

        Early this morning, Jones filed this lawsuit pursuant to 42 U.S.C. § 1983 suing

members of the Board in their official capacity. The core of Jones’ complaint argues that

“[t]he process by which the Texas Board of Pardons and Paroles (the ‘Board’) failed to

recommend to the Governor to commute Mr. Jones’s death sentence raises the strong

presumption that its decision was tainted by racial discrimination.” (Dkt. No. 1 at 2). Jones

has also filed a motion to stay his execution, (Dkt. No. 3), a motion to proceed in forma

pauperis, (Dkt. No. 2), and a motion to expedite consideration of his case (Dkt. No. 5).




                                             1
     Case 4:21-cv-01641 Document 8 Filed on 05/19/21 in TXSD Page 2 of 8




         The defendants have filed an opposition to staying Jones’ execution. (Dkt. No. 7).

The Court will deny Jones’ motion for a stay and dismiss this case for the reasons discussed

below.

I.       Jones’ Challenge to his Clemency Proceedings

         A Texas jury convicted Jones of capital murder in 2001 for killing his aunt. The

facts of Jones’ crime are not relevant to the matters now before the Court. 1 After the

conclusion of his state and federal challenges, Texas set an execution date.

         On April 21, 2021 Jones filed an application for clemency. The Supreme Court has

recognized that “‘[c]lemency is deeply rooted in our Anglo-American tradition of law, and

is the historic remedy for preventing miscarriages of justice where judicial process has been

exhausted.’” Harbison v. Bell, 556 U.S. 180, 192 (2009) (quoting Herrera v. Collins, 506

U.S. 390, 411-12 (1993) (footnote omitted)).              The Governor of Texas, based on a

recommendation of the Board, may grant clemency. TEX. CONST., Art. IV, § 11; TEX.

CODE CRIM. PRO. art. 48.01. Under Texas procedure, an inmate facing execution may file

a written application for a “reprieve from execution” or “commutation of death sentence to

a sentence of life imprisonment . . . not later than the twenty-first calendar day before the

execution is scheduled.” 37 TEX. ADMIN. CODE § 143.43(a), 143.57(b). The Board then

makes a non-binding recommendation to the Governor. The State of Texas Constitution

grants to the Governor the sole power of granting clemency. TEX. CONST., Art. IV, § 11.




        1
          A succinct summary of Jones’ crime is found at Jones v. State, 119 S.W.3d 766, 771 (Tex. Crim.
App. 2003).


                                                   2
   Case 4:21-cv-01641 Document 8 Filed on 05/19/21 in TXSD Page 3 of 8




        In arguing for clemency, Jones’ petition drew comparison to Texas Governor Greg

Abbott’s decision to commute Thomas Whitaker’s execution in 2018. 2 Jones asked the

Board to recommend commutation of his sentence because, like Whitaker, members of the

victim’s family supported commutation and he had matured in prison. (Dkt. No. 1, Ex. B).

        On May 18, 2021, the Board voted to deny Jones’ petition for clemency. (Dkt. No.

1, Ex. A). All seven members of the Board voted not to recommend commutation. As is

customary, the Board did not provide any reasoning behind its denial. The voting sheets

used by each Board member, however, attest: “I did not give prejudicial consideration to

the race, color, sex, religion, national origin or political affiliation of the applicant or the

victim.” (Doc. No. 7, Exhibit 2).

        Jones filed the instant lawsuit claiming that the Board’s vote in his case violated his

rights under the equal protection clause by considering his race. Jones’ complaint does not

provide direct evidence that the Board considered his race in refusing to recommend that

the Governor grant clemency. Instead, Jones, who is African American, bases his racial

discrimination claim on a comparison to the Board’s vote to grant clemency to Whitaker,

who is white. In both cases, the men killed family members. As their executions

approached, family members supported each man’s bid for clemency. The Board granted

clemency to Whitaker, but not Jones. Jones argues that allowing his execution to proceed

after that equal protection violation would violate the Eighth and Fourteenth Amendments.




        2
            Governor Abbott Commutes Death Sentence Of Thomas Bartlett Whitaker, Available at
https://gov.texas.gov/news/post/governor-abbott-commutes-death-sentence-of-thomas-bartlett-whitaker
(last accessed May 19, 2021); see also Proclamation by the Governor of Texas, Available at
https://gov.texas.gov/uploads/files/press/Governor_Abbott_Commutes_Sentence_Of_Thomas_Whitaker_0
2222018.pdf (last accessed May 19, 2021); see also Whitaker v. Davis, 853 F.3d 253, 255 (5th Cir. 2017).


                                                   3
      Case 4:21-cv-01641 Document 8 Filed on 05/19/21 in TXSD Page 4 of 8




II.      Stay of Execution

         Given the short time remaining before Jones’ execution, this lawsuit cannot proceed

unless the Court issues a stay. A federal court has inherent discretion when deciding

whether to stay an execution. See Nken v. Holder, 556 U.S. 418, 434 (2009); 28 U.S.C. §

2251(a)(1). “[A] stay of execution is an equitable remedy, and an inmate is not entitled to

a stay of execution as a matter of course.” Hill v. McDonough, 547 U.S. 573, 583-84

(2006). In deciding whether to issue a stay of execution, a court must consider: (1) whether

the stay applicant has made a strong showing that he is likely to succeed on the merits; (2)

whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the

stay will substantially injure the other party interested in the proceeding; and (4) where the

public interest lies. See Nken, 556 U.S. at 425-26. 3 An inmate is not entitled to a stay “[as]

a matter of right, even if irreparable injury might otherwise result to the appellant.” Id. at

427 (internal quotation marks omitted). The Court finds that Jones fails to satisfy the Nken

test, and most particularly its first prong.

         No constitutional entitlement to clemency exists. See Conn. Bd. of Pardons v.

Dumschat, 452 U.S. 458, 464 (1981) (“[A]n inmate has ‘no constitutional or inherent right’

to commutation of his sentence.” (quoting Greenholtz v. Inmates of Neb. Penal & Corr.




         3
           Jones proposes that the Court use a standard other than the Nken test and argues that “under these
unusual and limited circumstances, courts should not be limited by the stringent ‘substantial likelihood of
success on the merits’ standard.” (Dkt. No. 3 at 7). Jones does not provide any Fifth Circuit or Supreme
Court authority that would support this change in the law. Curiously, though, Jones asks to “adopt a standard
akin to an administrative stay or a temporary restraining order.” (Dkt. No. 3 at 7). A stay of execution,
however, is considered under the same standard as a preliminary injunction. See Sells v. Livingston, 561 F.
App’x 342, 343 (5th Cir. 2014). “The standard for issuing a [temporary restraining order] is the same as the
standard for issuing a preliminary injunction.” Texas v. United States, ––– F. Supp. 3d ––––, No. 6:21-cv-3,
2021 WL 247877, at *1 (S.D. Tex. Jan. 26, 2021) (citing Clark v. Prichard, 812 F.2d 991, 993 (5th Cir.
1987)); see also In re Abbott, 809 F. App’x 200, 201 (5th Cir. 2020) (applying the Nken factors in a TRO
analysis).


                                                     4
  Case 4:21-cv-01641 Document 8 Filed on 05/19/21 in TXSD Page 5 of 8




Complex, 442 U.S. 1, 7 (1979)); Ohio Adult Parole Auth. v. Woodard, 523 U.S. 272, 280-

82 (1998) (applying Dumschat’s reasoning to a death row inmate’s petition for clemency).

This Court cannot decide whether the Board should have granted clemency to Jones. The

judiciary has a “narrow role in the uniquely executive task of considering clemency[.]”

Tamayo v. Perry, 553 F. App’x 395, 402 (5th Cir. 2014). “[C]lemency [is] a prerogative

granted to executive authorities . . . . It is not for the Judicial Branch to determine the

standards for this discretion.” Cavazos v. Smith, 565 U.S. 1, 9 (2011). “If the clemency

power is exercised in either too generous or too stingy a way, that calls for political

correctives, not judicial intervention.” Id. Clemency officials typically have “complete

discretion” to commute a defendant’s sentence based on “a wide range of factors not

comprehended by earlier judicial proceedings and sentencing determinations.” Ohio Adult

Parole Auth. v. Woodard, 523 U.S. 272, 278 (1998). A federal court may only decide

whether the Board complied with constitutional requirements when considering an

inmate’s clemency petition.

       The Fifth Circuit has held that Texas’ clemency procedure generally complies with

due process requirements. See Faulder v. Texas Board of Pardons and Paroles, 178 F.3d

343, 344-45 (5th Cir. 1999). The concern in this case, however, is whether the Board

violated the equal protection clause by deciding Jones’ clemency petition based on his race.

“Our law punishes people for what they do, not who they are. Dispensing punishment on

the basis of an immutable characteristic flatly contravenes this guiding principle.” Buck v.

Davis, 137 S. Ct. 759, 778 (2017). At least one member of the Supreme Court has

suggested that considering race in the clemency process would offend the equal protection

clause. See Woodard, 523 U.S. at 292 (Stevens, J., concurring in part and dissenting in



                                             5
  Case 4:21-cv-01641 Document 8 Filed on 05/19/21 in TXSD Page 6 of 8




part) (“[O]ne would contend that a Governor could ignore the commands of the Equal

Protection Clause and use race, religion, or political affiliation as a standard for granting

or denying clemency”). The Fifth Circuit has acknowledged at least the theoretical validity

of an equal protection claim against a parole board for the discriminatory exercise of its

discretion. See Irving v. Thigpen, 732 F.2d 1215, 1217–18 (5th Cir. 1984).

       The Fifth Circuit has considered a similar challenge to the denial of clemency based

on a comparison to the Whitaker case. In Young v. Gutierrez, 895 F.3d 829, 831-32 (5th

Cir. 2018), an inmate brought a last-minute lawsuit challenging the clemency process

which alleged that no difference aside from race explained why the Board would grant

clemency to Whitaker, but not him. The Fifth Circuit affirmed the denial of a stay and the

dismissal of Young’s lawsuit as follows:

       [T]he only evidence he presents in support of [Young’s] equal protection
       claim is a comparison to one white prisoner whose capital sentence was
       recently commuted in clemency proceedings. Considering that the state has
       previously commuted the capital sentences of other African American
       males, that Young and the white comparator have differing criminal
       histories, that clemency decisions are predicated on “purely subjective
       evaluations and predictions on future behavior,” and that each Board
       member’s signed vote swore that race was not a consideration, Young has
       not made a strong showing that if we were to temporarily stay the execution
       and allow discovery, he would find evidence of discrimination.

Young, 895 F.3d at 831-32.

       Like Young, Jones does not provide direct evidence that the Board considered his

race in not voting to recommend clemency. Jones’ case is similarly based on circumstantial

evidence.    Importantly, Jones does not discuss differences between his case and

Whitaker’s. Whitaker did not have a lengthy criminal history. In contrast, Jones “was

convicted of several offenses as a juvenile, including an assault of two teachers, possession

of a handgun, and an assault on another student by setting fire to her hair.” Jones v. State,


                                             6
   Case 4:21-cv-01641 Document 8 Filed on 05/19/21 in TXSD Page 7 of 8




119 S.W.3d 766, 780 (Tex. Crim. App. 2003). The jury in Jones’ punishment phase heard

“evidence of a brutal murder, of multiple assaults, and of gang membership.” Id. at 781

(Tex. Crim. App. 2003). Critically, Jones confessed in detail to two additional, unrelated

murders. See Jones v. Davis, 673 F. App’x 369, 371 (5th Cir. 2016). Given the weakness

of Jones’ showing, stark differences between his case and Whitaker’s, and recognizing that

clemency is a “prerogative granted to executive authorities,” Cavazos, 565 U.S. at 9, Jones’

allegations about race do not show a likelihood of success on the merits.

       Jones has not shown that the other Nken factors weigh in his favor. While Jones

faces imminent execution, granting a stay would inhibit the State’s ability to carry out an

otherwise valid sentence and impair the finality of state criminal judgments. See Hill v.

McDonough, 547 U.S. 573, 584 (2006) (stating that a stay of execution “is not available as

a matter of right, and equity must be sensitive to the State's strong interest in enforcing its

criminal judgments without undue interference from the federal courts”).

III.   Conclusion

       Discrimination on the basis of race is “odious in all aspects, [but] is especially

pernicious in the administration of justice.” Peña-Rodriguez v. Colorado, 137 S. Ct. 855,

868 (2017) (quoting Rose v. Mitchell, 443 U.S. 524 (1979)). While Jones raises troubling

allegations, he has not substantiated them and has not met the standards governing whether

a stay of execution should issue. The Court, therefore, denies Jones’ motion for a stay of

execution. The Court grants Jones’ motion to proceed in forma pauperis. Jones may file

any appeal in this case in forma pauperis. As the Court has decided the relevant issues on

the day that Jones filed his lawsuit, the Court grants Jones’ motion to expedite.

       Because this lawsuit cannot proceed without a stay of Jones’ execution date,



                                              7
Case 4:21-cv-01641 Document 8 Filed on 05/19/21 in TXSD Page 8 of 8
